IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


CITY OF HARRISBURG,                          : No. 388 MAL 2018
                                             :
                    Respondent               :
                                             : Petition for Allowance of Appeal from
                                             : the Order of the Commonwealth Court
              v.                             :
                                             :
                                             :
JOSHUA PRINCE, ESQ.,                         :
                                             :
                    Petitioner               :


                                       ORDER



PER CURIAM

      AND NOW, this 20th day of November, 2018, the Petition for Allowance of Appeal

is GRANTED. The issue, as stated by petitioner, is:


             Does the City of Harrisburg’s creation of a spreadsheet to
             show the receipt of funds from donors to the “Protect
             Harrisburg Legal Defense Fund” constitute a “financial record”
             as defined in 65 P.S. § 67.102?